         Case 9:19-bk-11573-MB                   Doc 659 Filed 12/24/19 Entered 12/24/19 10:01:01                                        Desc
                                                  Main Document    Page 1 of 22

 Attorney or Party Name, Address, Telephone & FAX Nos.                           FOR COURT USE ONLY
 State Bar No. & Email Address
 Jeffrey N. Pomerantz (CA Bar No. 143717)
 Maxim B. Litvak (CA Bar No. 215852)
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067-4114
 Telephone: 310/277-6910
 Facsimile: 310/201-0760
 Email: jpomerantz@pszjlaw.com
         mlitvak@pszjlaw.com




      Movant(s) appearing without an attorney
      Attorney for Movant(s)
                                      UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION
In re:
                                                                                 CASE NO.: 19-bk-11573-MB
                                                                                 CHAPTER: 11
HVI CAT CANYON, INC.,


                                                                                       DECLARATION THAT NO PARTY
                                                                                     REQUESTED A HEARING ON MOTION
                                                                                             LBR 9013-1(o)(3)


                                                                                                       [No Hearing Required]
                                                             Debtor(s).


  1. I am the        Movant(s) or         attorney for Movant(s) or           employed by attorney for Movant(s).

  2. On (date): 12/04/19        Movant(s) filed a motion or application (Motion) entitled: Application for Approval
     Of the Employment of Dore Rothberg McKay as Special Oil & Gas Counsel to the Official Committee of Unsecured
     Creditors, Effective as of November 14, 2019 [Dkt. 580]

  3. A copy of the Motion and notice of motion is attached to this declaration.

  4. On (date): 12/04/19       Movant(s), served a copy of     the notice of motion or the Motion and notice of motion
     on required parties using the method(s) identified on the Proof of Service of the notice of motion.

  5. Pursuant to LBR 9013-1(o), the notice of motion provides that the deadline to file and serve a written response and
     request for a hearing is 14 days after the date of service of the notice of motion, plus 3 additional days if served by
     mail, or pursuant to F.R.Civ.P. 5(b)(2)(D) or (F).

  6. More than 17          days have passed after Movant(s) served the notice of motion.




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 2                    F 9013-1.2.NO.REQUEST.HEARING.DEC
DOCS_LA:326685.1 38336/002
                                                                                                                              American LegalNet, Inc.
                                                                                                                              www.FormsWorkFlow.com
        Case 9:19-bk-11573-MB                    Doc 659 Filed 12/24/19 Entered 12/24/19 10:01:01                                        Desc
                                                  Main Document    Page 2 of 22


  7.   I checked the docket for this bankruptcy case and/or adversary proceeding, and no response and request for hearing
       was timely filed.
  8. No response and request for hearing was timely served on Movant(s) via Notice of Electronic Filing, or at the street
     address, email address, or facsimile number specified in the notice of motion.

  9. Based on the foregoing, and pursuant to LBR 9013-1(o), a hearing is not required.

Movant(s) requests that the court grant the motion and enter an order without a hearing.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




    Date: 12/24/19                                          /s/ Maxim B. Litvak
                                                            Signature


                                                            Maxim B. Litvak
                                                            Printed name




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 2                    F 9013-1.2.NO.REQUEST.HEARING.DEC
DOCS_LA:326685.1 38336/002
                                                                                                                              American LegalNet, Inc.
                                                                                                                              www.FormsWorkFlow.com
                                                                   Case 9:19-bk-11573-MB              Doc 659
                                                                                                          580 Filed 12/24/19
                                                                                                                    12/04/19 Entered 12/24/19
                                                                                                                                     12/04/19 10:01:01
                                                                                                                                              16:36:14         Desc
                                                                                                       Main Document    Page 3
                                                                                                                             1 of 22
                                                                                                                                  10


                                                                   1   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                       Maxim B. Litvak (CA Bar No. 215852)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, CA 90067-4114
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       Email: jpomerantz@pszjlaw.com
                                                                   5           mlitvak@pszjlaw.com

                                                                   6   Attorneys for the Official Committee of
                                                                       Unsecured Creditors
                                                                   7
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                   8                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                   9                                           NORTHERN DIVISION
                                                                  10   In re:                                           Case No.: 19-bk-11573-MB
                                                                  11   HVI CAT CANYON, INC.                             Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                Debtor.             APPLICATION FOR APPROVAL OF THE
                                                                                                                        EMPLOYMENT OF DORE ROTHBERG
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                        McKAY AS SPECIAL OIL & GAS COUNSEL
                                                                                                                        TO THE OFFICIAL COMMITTEE OF
                                                                  14                                                    UNSECURED CREDITORS, EFFECTIVE AS
                                                                                                                        OF NOVEMBER 14, 2019
                                                                  15
                                                                                                                        [No Hearing Required]
                                                                  16

                                                                  17   TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY JUDGE,
                                                                       AND THE OFFICE OF THE UNITED STATES TRUSTEE:
                                                                  18

                                                                  19            The Official Committee of Unsecured Creditors (the “Committee”) appointed in the above-
                                                                  20   captioned case (the “Chapter 11 Case”) of HVI Cat Canyon, Inc. (the “Debtor”) submits this
                                                                  21   application (the “Application”) for the entry of an Order authorizing the employment and retention
                                                                  22   of the Dore Rothberg McKay (“DRM”) as special oil and gas counsel to the Committee, effective as
                                                                  23   of November 14, 2019, pursuant to sections 328 and 1103 of title 11 of the United States Code (the
                                                                  24   “Bankruptcy Code”), Rule 2014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
                                                                  25   Rules”), and Rule 2014-1 of the Local Bankruptcy Rules of the United States Bankruptcy Court for
                                                                  26   the Central District of California (the “Local Bankruptcy Rules”). In support of the Application, the
                                                                  27   Committee submits the Declaration of Carl Dore, Jr. (the “Dore Declaration”), filed concurrently
                                                                  28   herewith. In further support of the Application, the Committee respectfully represents as follows:

                                                                       DOCS_DE:225281.4 38336/002
                                                                   Case 9:19-bk-11573-MB            Doc 659
                                                                                                        580 Filed 12/24/19
                                                                                                                  12/04/19 Entered 12/24/19
                                                                                                                                   12/04/19 10:01:01
                                                                                                                                            16:36:14               Desc
                                                                                                     Main Document    Page 4
                                                                                                                           2 of 22
                                                                                                                                10


                                                                   1                                       JURISDICTION AND VENUE

                                                                   2                    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

                                                                   3   This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b).

                                                                   4                    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                                   5                    The statutory predicates for the relief sought herein are sections 328(a) and 1103(a) of

                                                                   6   the Bankruptcy Code, Bankruptcy Rules 2014 and 2016, and Local Bankruptcy Rules 2014-1 and

                                                                   7   2016-1.

                                                                   8                                              BACKGROUND

                                                                   9                    On July 25, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for relief

                                                                  10   under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States

                                                                  11   Bankruptcy Court for the Southern District of New York (the “SDNY Court”), thereby commencing
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   this chapter 11 case, bearing case number 19-12417 (MEW) (the “Case”). On August 28, 2019, the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   SDNY Court entered an Order Transferring Venue to United States Bankruptcy Court for the
                                           ATTORNEYS AT LAW




                                                                  14   Northern District of Texas [Docket No. 106] (the “NDTX Court”), bearing case number 19-32857-

                                                                  15   hdh11.

                                                                  16                    On August 9, 2019, the United States Trustee for the Southern District of New York

                                                                  17   appointed the Committee to represent the interests of all unsecured creditors in this case pursuant to

                                                                  18   section 1102 of the Bankruptcy Code. The members appointed to the Committee are: (i) Brian

                                                                  19   Corson, in his Individual Capacity; (ii) Escolle Tenants in Common; and (iii) Pacific Petroleum

                                                                  20   California, Inc. See Appointment of Official Committee of Unsecured Creditors’ Committee [Docket

                                                                  21   No. 34]. On August 15, 2019, the Committee held its initial meeting and, among other things, voted

                                                                  22   to retain Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm”) as its bankruptcy counsel.

                                                                  23                    On September 12, 2019, the NDTX Court entered an Order Granting Transfer of

                                                                  24   Venue, transferring the Case to the United States Bankruptcy Court, Central District of California

                                                                  25   (Northern Division) [Docket No. 184] (the “Bankruptcy Court”). On September 16, 2019, the Case

                                                                  26   was transferred to the Bankruptcy Court, and assigned case number 19-bk-11573-MB.

                                                                  27                    On October 16, 2019, the court entered its Agreed Order Granting Motion for

                                                                  28   Appointment of a Chapter 11 Trustee [Docket No. 409].

                                                                                                                         2
                                                                       DOCS_DE:225281.4 38336/002
                                                                   Case 9:19-bk-11573-MB            Doc 659
                                                                                                        580 Filed 12/24/19
                                                                                                                  12/04/19 Entered 12/24/19
                                                                                                                                   12/04/19 10:01:01
                                                                                                                                            16:36:14             Desc
                                                                                                     Main Document    Page 5
                                                                                                                           3 of 22
                                                                                                                                10


                                                                   1                    On October 21, 2019, Michael A. McConnell was appointed by the Office of the

                                                                   2   United States Trustee to serve as chapter 11 trustee. (the “Chapter 11 Trustee”) [Docket No. 418].

                                                                   3                    The Committee has selected DRM to serve as special oil and gas counsel in this case,

                                                                   4   effective as of November 14, 2019.

                                                                   5                                          RETENTION OF DRM

                                                                   6                    By this Application, the Committee seeks authority to retain DRM as special oil and

                                                                   7   gas counsel to conduct a review of liens asserted by UBS AG against the Debtor’s oil and gas

                                                                   8   interests, pursuant to sections 328 and 1103 of the Bankruptcy Code, Bankruptcy Rule 2014(a) and

                                                                   9   Local Bankruptcy Rule 2014-1.

                                                                  10                    The Committee has selected DRM because of its extensive experience in representing

                                                                  11   oilfield services companies. DRM files more mineral liens than any other firm in the United States.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Its clients range from the largest public companies in the industry to small, family-owned entities.
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Most have been DRM’s clients for years. DRM also has a section dedicated to reviewing Master
                                           ATTORNEYS AT LAW




                                                                  14   Service Agreements to help in negotiations. In its niche, DRM is the market leader and experts in

                                                                  15   best practices. Accordingly, the Committee believes that DRM is well qualified to serve as its

                                                                  16   special oil and gas counsel in this Chapter 11 Case.

                                                                  17                    The Committee submits that it is necessary and appropriate for it to employ and retain

                                                                  18   DRM to provide, among other things, the following services:

                                                                  19                    a) assist the Committee in its investigation of the liens asserted by UBS AG
                                                                                           against the Debtor’s oil and gas interests;
                                                                  20
                                                                                        b) prepare, on behalf of the Committee, any pleadings, including without
                                                                  21                       limitation, motions, memoranda, complaints, adversary complaints,
                                                                                           objections or comments in connection with the foregoing; and
                                                                  22
                                                                                        c) perform such other legal services as may be required or requested or as
                                                                  23                       may otherwise be deemed in the interests of the Committee in accordance
                                                                                           with the Committee’s powers and duties as set forth in the Bankruptcy
                                                                  24                       Code, Bankruptcy Rules or other applicable law.
                                                                  25                    The Committee understands and agrees that DRM will charge for its legal services on

                                                                  26   an hourly basis in accordance with its ordinary and customary hourly rates and for out-of-pocket

                                                                  27   expenses, as set forth in the Dore Declaration. The Committee requests that all legal fees and related

                                                                  28   costs and expenses incurred by the Committee on account of services rendered by DRM in this case

                                                                                                                         3
                                                                       DOCS_DE:225281.4 38336/002
                                                                   Case 9:19-bk-11573-MB            Doc 659
                                                                                                        580 Filed 12/24/19
                                                                                                                  12/04/19 Entered 12/24/19
                                                                                                                                   12/04/19 10:01:01
                                                                                                                                            16:36:14             Desc
                                                                                                     Main Document    Page 6
                                                                                                                           4 of 22
                                                                                                                                10


                                                                   1   be paid as administrative expenses of the estate pursuant to sections 328, 330(a), 331, 503(b) and

                                                                   2   507(a)(2) of the Bankruptcy Code. The Committee understands that DRM will be submitting

                                                                   3   detailed statements to the Court setting forth the services rendered and seeking compensation and

                                                                   4   reimbursement of expenses. The Committee also understands that DRM will be applying to the

                                                                   5   Court for authority to be paid its fees and expenses pursuant to its obligations under the Bankruptcy

                                                                   6   Code and any administrative fee orders entered in this case, and the Committee consents to same.

                                                                   7                    Based upon the Dore Declaration, the Committee is satisfied that DRM (i) does not

                                                                   8   represent any other entity having an adverse interest to the Committee, the Chapter 11 Trustee, the

                                                                   9   Debtor, its estate, or any other party-in-interest in connection with this case, (ii) has no connection

                                                                  10   with the U.S. Trustee or any other person employed in the office of the U.S. Trustee, and (iii) DRM

                                                                  11   has not been paid any retainer against which to bill fees and expenses.           To the best of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Committee’s knowledge, DRM has no connection with creditors or any other party-in-interest except
                                        LOS ANGELES, CALIFORNIA




                                                                  13   as otherwise noted in the Dore Declaration.
                                           ATTORNEYS AT LAW




                                                                  14                    The Committee requests approval of the employment of DRM as special oil and gas

                                                                  15   counsel, effective as of November 14, 2019. The Committee’s selection of DRM as its counsel

                                                                  16   necessitated that DRM immediately commence work on time-sensitive matters and promptly devote

                                                                  17   substantial resources to the Debtor’s case, pending submission and approval of this Application.

                                                                  18   Such relief is warranted pursuant to Local Bankruptcy Rule 2014-1(b) because this Application is

                                                                  19   made within 30 days of the commencement of services by DRM.

                                                                  20                                      SUPPORTING AUTHORITY

                                                                  21                    The Committee seeks to appoint DRM as its special oil and gas counsel in accordance

                                                                  22   with sections 328(a) and 1103 of the Bankruptcy Code. Section 328(a) authorizes a committee

                                                                  23   appointed under section 1102 of the Bankruptcy Code, with the court’s approval, to employ “a

                                                                  24   professional person under section 327 or 1103 of this title, as the case may be, on any reasonable

                                                                  25   terms and conditions of employment, including on a retainer, on an hourly basis, on a fixed or

                                                                  26   percentage fee basis, or on a contingent fee basis.” 11 U.S.C. § 328(a). Section 1103, in turn,

                                                                  27   requires that an attorney employed to represent a committee “may not, while employed by such

                                                                  28

                                                                                                                       4
                                                                       DOCS_DE:225281.4 38336/002
                                                                   Case 9:19-bk-11573-MB            Doc 659
                                                                                                        580 Filed 12/24/19
                                                                                                                  12/04/19 Entered 12/24/19
                                                                                                                                   12/04/19 10:01:01
                                                                                                                                            16:36:14           Desc
                                                                                                     Main Document    Page 7
                                                                                                                           5 of 22
                                                                                                                                10


                                                                   1   committee, represent any other entity having an adverse interest in connection with the case.”    11

                                                                   2   U.S.C. § 1103.

                                                                   3                    The Committee submits that for all the reasons stated above and in the Dore

                                                                   4   Declaration, the retention and employment of DRM as special California oil and gas counsel to the

                                                                   5   Committee is warranted under sections 328(a) and 1103.

                                                                   6            WHEREFORE, the Committee requests that an Order be entered authorizing it to retain

                                                                   7   DRM as its special oil and gas counsel in this case, effective as of November 14, 2019, and granting

                                                                   8   the Committee such other relief as the Court deems just and proper under the circumstances.

                                                                   9
                                                                       Dated:     December 4, 2019                 PACHULSKI STANG ZIEHL & JONES LLP
                                                                  10

                                                                  11                                               By       /s/ Maxim B. Litvak
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                            Attorneys for Official Committee of Unsecured
                                                                  12                                                        Creditors
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                        5
                                                                       DOCS_DE:225281.4 38336/002
        Case 9:19-bk-11573-MB                     Doc 659
                                                      580 Filed 12/24/19
                                                                12/04/19 Entered 12/24/19
                                                                                 12/04/19 10:01:01
                                                                                          16:36:14                                      Desc
                                                   Main Document    Page 8
                                                                         6 of 22
                                                                              10
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): APPLICATION FOR APPROVAL OF THE
EMPLOYMENT OF DORE ROTHBERG McKAY AS SPECIAL OIL & GAS COUNSEL TO THE OFFICIAL COMMITTEE
OF UNSECURED CREDITORS, EFFECTIVE AS OF NOVEMBER 14, 2019 will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 4, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) December 4, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 4, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

 VIA OVERNIGHT DELIVERY
 Honorable Martin R. Barash
 U.S. Bankruptcy Court
 21041 Burbank Boulevard, Suite 342 / Courtroom 303
 Woodland Hills, CA 91367-6603

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  December 4, 2019               Nancy H. Brown                                                  /s/ Nancy H. Brown
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:326391.1 38336/002
        Case 9:19-bk-11573-MB
                       Doc 659
                           580 Filed 12/24/19
                                     12/04/19 Entered 12/24/19
                                                      12/04/19 10:01:01
                                                               16:36:14                                                             Desc
                        Main Document    Page 9
                                              7 of 22
                                                   10
SERVICE INFORMATION FOR CASE NO. 19-bk-11573-MB

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        William C Beall will@beallandburkhardt.com,                                  Darren L Patrick dpatrick@omm.com, darren-patrick-
         carissa@beallandburkhardt.com                                                 1373@ecf.pacerpro.com
        Alicia Clough aclough@loeb.com,                                              Jeffrey N Pomerantz jpomerantz@pszjlaw.com
         mnielson@loeb.com,ladocket@loeb.com                                          Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
        Marc S Cohen mscohen@loeb.com, klyles@loeb.com                               Mitchell E Rishe mitchell.rishe@doj.ca.gov
        Alec S DiMario alec.dimario@mhllp.com,                                       Sonia Singh ssingh@DanningGill.com,
         debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com                            danninggill@gmail.com,ssingh@ecf.inforuptcy.com
        Karl J Fingerhood karl.fingerhood@usdoj.gov,                                 Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
         efile_ees.enrd@usdoj.gov
                                                                                      Ross Spence ross@snowspencelaw.com,
        H Alexander Fisch Alex.Fisch@doj.ca.gov                                       janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;bri
        Don Fisher dfisher@ptwww.com, tblack@ptwww.com                                ttanyDecoteau@snowspencelaw.com
        Brian D Fittipaldi brian.fittipaldi@usdoj.gov                                Christopher D Sullivan csullivan@diamondmccarthy.com,
        Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu                     mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
        Karen L Grant kgrant@silcom.com                                              Jennifer Taylor jtaylor@omm.com
        Ira S Greene Ira.Greene@lockelord.com                                        John N Tedford jtedford@DanningGill.com,
                                                                                       danninggill@gmail.com;jtedford@ecf.inforuptcy.com
        Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
                                                                                      Salina R Thomas bankruptcy@co.kern.ca.us
        Brian L Holman b.holman@musickpeeler.com
                                                                                      Patricia B Tomasco pattytomasco@quinnemanuel.com,
        Eric P Israel eisrael@DanningGill.com,
                                                                                       barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
         danninggill@gmail.com;eisrael@ecf.inforuptcy.com
                                                                                      Fred Whitaker lshertzer@cwlawyers.com
        Razmig Izakelian razmigizakelian@quinnemanuel.com
                                                                                      William E. Winfield wwinfield@calattys.com, scuevas@calattys.com
        Alan H Katz akatz@lockelord.com
                                                                                      Richard Lee Wynne richard.wynne@hoganlovells.com,
        John C Keith john.keith@doj.ca.gov
                                                                                       tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com
        Jeannie Kim jkim@friedmanspring.com
                                                                                      Emily Young pacerteam@gardencitygroup.com,
        Maxim B Litvak mlitvak@pszjlaw.com                                            rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com                Aaron E de Leest adeleest@DanningGill.com,
        Brian M Metcalf bmetcalf@omm.com                                              danninggill@gmail.com;adeleest@ecf.inforuptcy.com
        David L Osias dosias@allenmatkins.com,
         bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@
         allenmatkins.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:326391.1 38336/002
     Case 9:19-bk-11573-MB                   Doc 659
                                                 580 Filed 12/24/19
                                                           12/04/19 Entered 12/24/19
                                                                             12/04/19 10:01:01
                                                                                      16:36:14                                      Desc
                                             Main
                                              MainDocument
                                                   Document Page
                                                               Page10
                                                                    8 of
                                                                       of10
                                                                          22
    2. SERVED BY EMAIL

 NAME                                                                        EMAIL
 AKIN GUMP STRAUS HAUER & FELD                                               SDDAVIS@AKINGUMP.COM
 ALLEN MATKINS LECK GAMBLE                                                   JMEEDER@ALLENMATKINS.COM
 ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LLP                              DOSIAS@ALLENMATKINS.COM;MMARINO@ALLENMATKINS.C
                                                                             OM
 ANDREW KURTH LLP                                                            DZDUNKEWICZ@ANDREWSKURTH.COM
 ATTORNEY GENERAL OF CALIFORNIA                                              MICHAEL.ZARRO@DOJ.CA.GOV
 BRIAN CORSON, IN HIS INDIVIDUAL CAPACITY                                    BRIAN@HUBMAC.COM
 CA ATTORNEY GENERAL'S OFFICE                                                PIU@DOJ.CA.GOV
 CALIFORNIA DEPARTMENT OF CONSERVATION                                       SHARON.ARMSTRONG@CONSERVATION.CA.GOV
 CALIFORNIA DEPT. OF FISH & WILDLIFE 5                                       ASKR5@WILDLIFE.CA.GOV
 CALIFORNIA DIVISION OF OIL, GAS &                                           WEBMASTER@CONSERVATION.CA.GOV
 CALIFORNIA EMPLOYMENT DEVELOPMENT DEPT                                      WOTCSUPPORT@EDD.CA.GOV
 CALIFORNIA REGIONAL WATER QUALITY CONTROL BOARD                             CENTRALCOAST@WATERBOARDS.CA.GOV
 CALIFORNIA STATE CONTROLLER                                                 EOINQUIRY@SCO.CA.GOV
 CALIFORNIA STATE LANDS COMMISSION                                           JOHN.KEITH@DOJ.CA.GOV
 CALIFORNIA WATER RESOURCES CONTROL BOARD                                    INFO@WATERBOARDS.CA.GOV
 COLE SCHOTZ P.C.                                                            MWARNER@COLESCHOTZ.COM
 COLORADO DEPT OF PUBLIC HEALTH AND ENVIRONMENT                              CDPHE.INFORMATION@STATE.CO.US
 CONWAY MACKENZIE, INC.                                                      JYOUNG@CONWAYMACKENZIE.COM;DFERTIG@CONWAYMA
                                                                             CKENZIE.COM
 CUMMINS & WHITE, LLP                                                        FWHITAKER@CWLAWYERS.COM;
                                                                             ABOLDUC@CWLAWYERS.COM
 DIAMOND MCCARTHY LLP                                                        ADIAMOND@DIAMONDMCCARTHY.COM
 DIAMOND MCCARTHY LLP                                                        SGIUGLIANO@DIAMONDMCCARTHY.COM
 DIAMOND MCCARTHY LLP                                                        ADIAMOND@DIAMONDMCCARTHY.COM
 EPA REGION 9                                                                R9.INFO@EPA.GOV
 ESCOLLE TENANTS IN COMMON                                                   VMARTINEZ@TWITCHELLANDRICE.COM
 FRIEDMAN & SPRINGWATER LLP                                                  EFRIEDMAN@FRIEDMANSPRING.COM;
                                                                             JKIM@FRIEDMANSPRING.COM
 GANONG LAW                                                                  PHIL@GANONGLAW.COM; NANCY@GANONGLAW.COM
 GIBSON, DUNN & CRUTCHER LLP                                                 OADENDORFF@GIBSONDUNN.COM
 GLR, LLC                                                                    VAB@GRERANGROUP.COM
 HANNA AND MORTON LLP                                                        erenwick@hanmor.com
 HVI CAT CANYON, INC.                                                        RSG@GREKA.COM
 HVI CAT CANYON, INC.                                                        AGD@GREKA.COM
 HVI CAT CANYON, INC.                                                        MEO@GREKA.COM
 LARSEN O'BRIEN LLP                                                          PRIGALI@LARSONOBRIENLAW.COM;
                                                                             SBLEDSOE@LARSONOBRIENLAW.COM;
                                                                             HPARK@LARSONOBRIENLAW.COM;
                                                                             MVASQUEZ@LARSONOBRIENLAW.COM
 LOEB & LOEB LLP                                                             SROSENTHAL@LOEB.COM
 LOEB & LOEB LLP                                                             VRUBINSTEIN@LOEB.COM

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:326391.1 38336/002
     Case 9:19-bk-11573-MB                   Doc 659
                                                 580 Filed 12/24/19
                                                           12/04/19 Entered 12/24/19
                                                                             12/04/19 10:01:01
                                                                                      16:36:14                                      Desc
                                             Main
                                              MainDocument
                                                   Document Page
                                                               Page11
                                                                    9 of
                                                                       of10
                                                                          22
 NAME                                                                        EMAIL
 MCDOWELL HETHERINGTON LLP                                                   JARROD.MARTIN@MHLLP.COM
 MUSICK, PEELER & GARRETT LLP                                                B.HOLMAN@MUSICKPEELER.COM
 MUSICK, PEELER & GARRETT LLP                                                L.MCAVOY@MUSICKPEELER.COM
 NEW YORK STATE DEPT OF ENVIRONMENTAL CONSERVATION                           CONTACT@DEC.NY.GOV
 O'MELVENY & MYERS LLP                                                       EJONES@OMM.COM
 O'MELVENY & MYERS LLP                                                       DCANTOR@OMM.COM; SINDELICATO@OMM.COM;
                                                                             GSVIRSKY@OMM.COM
 PACHULSKI STANG ZIEHL & JONES LLP                                           SGOLDEN@PSZJLAW.COM;RFEINSTEIN@PSZJLAW.COM
 PACHULSKI STANG ZIEHL & JONES LLP                                           JPOMERANTZ@PSZJLAW.COM;MLITVAK@PSZJLAW.COM
 PACIFIC PETROLEUM CALIFORNIA, INC.                                          JOHN@PPCINC.BIZ
 PG&E                                                                        PGEBANKRUPTCY@PGE.COM;
                                                                             MXTN@PGE.COM;MARCELLUS.TERRY@PGE.COM
 QUINN EMANUEL URQUHART & SULLIVAN, LLP                                      PETERCALAMARI@QUINNEMANUEL.COM
 QUINN EMANUEL URQUHART & SULLIVAN, LLP                                      DEVINVANDERHAHN@QUINNEMANUEL.COM
 QUINN EMANUEL URQUHART & SULLIVAN, LLP                                      RAZMIGIZAKELIAN@QUINNEMANUEL.COM
 ROCHELLE MCCULLOUGH, LLP                                                    KDM@ROMCLAW.COM; STHOMAS@ROMCLAW.COM
 SANTA BARBARA COUNTY P&D                                                    JZORO@CO.SANTA‐BARBARA.CA.US
 SANTA BARBARA COUNTY TREASURER‐TAX COLLECTOR                                SBTAXES@CO.SANTA‐BARBARA.CA.US
 SANTA BARBARA COUNTY TREASURER‐TAX COLLECTOR                                VMCISAA@CO.SANTA‐BARBARA.CA.US
 SHERRILL A. SCHOEPE                                                         S.WETZLER@MUSICKPEELER.COM
 SNOW SPENCE GREEN LLP                                                       ROSS@SNOWSPENCELAW.COM;
                                                                             CAROLYNCAROLLO@SNOWSPENCELAW.COM
 SPENCER FANE LLP                                                            ERICVANHORN@SPENCERFANE.COM
 STATE OF COLORADO ATTORNEY GENERAL                                          ATTORNEY.GENERAL@COAG.GOV
 THE LAW OFFICE OF SUSAN M. WHALEN                                           SUSAN@WHALENATTORNEY.COM
 VICTORY OIL                                                                 SMALLBUSINESSTEAM@WOLTERSKLUWER.COM
 WEIL, GOTSHAL & MANGES LLP                                                  RACHAEL.FOUST@WEIL.COM
 WELTMAN & MOSKOWITZ, LLP                                                    REW@WELTMOSK.COM; MLM@WELTMOSK.COM;
                                                                             AW@WELTMOSK.COM
 WEST COAST WELDING & CONSTR. I                                              MBARBEY@WESTCOASTWELDING.NET
 WILLIAM W. JENNY JR.                                                        CARAMEL@HOTMAIL.COM


3. SERVED VIA U.S. FIRST CLASS MAIL

 ANN JENNY SCHUPP                                 BRUCE S. GELBER                                    CARL DORÉ II
 C/O M H WHITTIER CORP.                           DEPUTY ASST ATTORNEY GENERAL                       DORÉ ROTHBERG McKAY
 1600 HUNTINGTON DRIVE                            ENVIRONMENT & NATURAL RESOURCES                    17171 PARK ROW, SUITE 160
 SOUTH PASADENA, CA 91030                         DIVISION                                           HOUSTON, TX 77084
                                                  950 PENNSYLVANIA AVE
                                                  WASHINGTON, DC 20530
 CALIFORNIA FRANCHISE TAX BOARD                   CALIFORNIA OSHA                                    CALIFORNIA DEPT. OF TOXIC SUBSTANCE
 PO BOX 942857                                    1515 CLAY STREET, SUITE 1901                       CONTROL
 SACRAMENTO, CA 94257‐0500                        OAKLAND, CA 94612                                  (BERKLEY REGIONAL OFFICE)
                                                                                                     700 HEINZ AVENUE SUITE 200
                                                                                                     BERKELEY, CA 94710‐2721

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:326391.1 38336/002
     Case 9:19-bk-11573-MB                   Doc 659
                                                 580 Filed 12/24/19
                                                           12/04/19 Entered 12/24/19
                                                                             12/04/19 10:01:01
                                                                                      16:36:14                                      Desc
                                             Main Document     Page 12
                                                                    10 of 22
                                                                          10
 CHARLES C. ALBRIGHT TRUSTEE                      DIANE T. WALKER                                    CALIFORNIA STATE CONTROLLER
 729 WEST 16TH STREET #B8                         748 OCEANVILLE ROAD                                BETTY T. YEE
 COSTA MESA, CA 92627                             STONINGTON, ME 04681‐9714                          TAX ADMINISTRATION SECTION
                                                                                                     PO BOX 942850
                                                                                                     SACRAMENTO, CA 94250‐5880
 HVI CAT CANYON, INC.                             INTERNAL REVENUE SERVICE                           FIRST AMERICAN TITLE INS. COMPANY
 P.O. BOX 5489                                    CENTRALIZED INSOLVENCY OPERATIONS                  TRUSTEE FOR UBS AG LONDON BRANCH
 SANTA MARIA, CA 93456                            PO BOX 7346                                        4380 LA JOLLA VILLAGE DRIVE, STE 110
                                                  PHILADELPHIA, PA 19101‐7346                        SAN DIEGO, CA 92122
 J. P. MORGAN‐CHASE                               NORTHERN CALIFORNIA COLLECTION                     INTERNAL REVENUE SERVICE
 MICHAEL KERNEY                                   SERVICE, INC.                                      (SMALL BUSINESS/SELF‐EMPLOYMENT
 450 WEST 33RD STREET, 15TH FLOOR                 700 LEISURE LANE                                   DIV)
 REF: 030057 NASSAU ASSOC‐SABA                    SACRAMENTO, CA 95815                               5000 ELLIN ROAD
 NEW YORK, NY 10041                                                                                  LANHAM, MD 20706
 STATE OF NEW YORK ATTORNEY                       STONER FAMILY TRUST                                SANTA BARBARA COUNTY ‐APCD
 GENERAL                                          JAMES G. SANFORD TRUSTEE                           AERON ARLIN GENET
 ATTN: LETIA A. JAMES                             100 WEST LIBERTY STREET. SUITE 900                 260 NORTH SAN ANTONIO RD
 DEPT. OF LAW                                     RENO, NV 89501                                     SANTA BARBARA, CA 93110
 THE CAPITOL, 2ND FL
 ALBANY, NY 12224
 UBS AG, LONDON BRANCH                            U.S. ATTORNEY'S OFFICE – SDNY                      U.S. DEPARTMENT OF TRANSPORTATION
 JULIAN GOULD                                     ATTN: ANTHONY SUN, ASST. U.S. ATTY                 1200 NEW JERSEY AVE, SE
 600 WASHINGTON BLVD.                             TAX & BANKRUPTCY UNIT                              WASHINGTON, DC 20590
 STAMFORD, CT 06901                               86 CHAMBERS ST., 3RD FLOOR
                                                  NEW YORK, NY 10007
 WYATT SLOAN‐TRIBE, ESQ.                          OFFICE OF THE U.S. TRUSTEE                         W. J. KENNY CORP.
 OFFICE OF THE ATTORNEY GENERAL                   BRIAN FITTIPALDI                                   C/O ALLFIRST BANKCORP TRUST C/O
 300 S. SPRING STREET, SUITE 1702                 1415 STATE STREET, SUITE 148                       M&T BANK
 LOS ANGELES, CA 90013                            SANTA BARBARA, CA 93101                            ONE M&T PLAZA
                                                                                                     BUFFALO, NY 14203




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:326391.1 38336/002
                                                                   Case 9:19-bk-11573-MB              Doc 659
                                                                                                          582 Filed 12/24/19
                                                                                                                    12/04/19 Entered 12/24/19
                                                                                                                                      12/04/19 10:01:01
                                                                                                                                               16:45:18           Desc
                                                                                                      Main
                                                                                                       MainDocument
                                                                                                            Document PagePage13
                                                                                                                              1 of 8
                                                                                                                                   22


                                                                   1   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                       Maxim B. Litvak (CA Bar No. 215852)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, CA 90067-4114
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       Email: jpomerantz@pszjlaw.com
                                                                   5           mlitvak@pszjlaw.com

                                                                   6   Attorneys for the Official Committee of
                                                                       Unsecured Creditors
                                                                   7                              UNITED STATES BANKRUPTCY COURT

                                                                   8                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                   9                                           NORTHERN DIVISION

                                                                  10   In re:                                               Case No.: 19-bk-11753-MB

                                                                  11   HVI CAT CANYON, INC.                                 Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                Debtor.                NOTICE OF FILING OF APPLICATION
                                                                                                                           FOR APPROVAL OF THE EMPLOYMENT
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                       OF DORE ROTHBERG McKAY AS
                                           ATTORNEYS AT LAW




                                                                                                                           SPECIAL OIL & GAS COUNSEL TO THE
                                                                  14                                                       OFFICIAL COMMITTEE OF UNSECURED
                                                                                                                           CREDITORS, EFFECTIVE AS OF
                                                                  15                                                       NOVEMBER 14, 2019

                                                                  16
                                                                                                                            [No Hearing Required]
                                                                  17

                                                                  18   TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY JUDGE,
                                                                       THE DEBTOR AND DEBTOR IN POSSESSION, THE OFFICE OF THE UNITED STATES
                                                                  19   TRUSTEE, AND ALL PARTIES REQUESTING SPECIAL NOTICE:

                                                                  20            PLEASE TAKE NOTICE the Official Committee of Unsecured Creditors (the “Committee”)

                                                                  21   appointed in the bankruptcy case of HVI Cat Canyon, Inc. (the “Debtor”), has filed its application (the

                                                                  22   “Application”) to employ Dore Rothberg McKay as its special oil & gas counsel (“DRM”), effective

                                                                  23   as of November 14, 2019, to perform the following services:

                                                                  24                        assist the Committee in its investigation of the liens asserted by UBS AG
                                                                                             against the Debtor’s oil and gas interests;
                                                                  25
                                                                                            prepare, on behalf of the Committee, any pleadings, including without
                                                                  26                         limitation, motions, memoranda, complaints, adversary complaints,
                                                                                             objections or comments in connection with the foregoing; and
                                                                  27
                                                                                            perform such other legal services as may be required or requested or as may
                                                                  28                         otherwise be deemed in the interests of the Committee in accordance with


                                                                       DOCS_LA:326378.1 38336/002
                                                                   Case 9:19-bk-11573-MB            Doc 659
                                                                                                        582 Filed 12/24/19
                                                                                                                  12/04/19 Entered 12/24/19
                                                                                                                                    12/04/19 10:01:01
                                                                                                                                             16:45:18           Desc
                                                                                                    Main
                                                                                                     MainDocument
                                                                                                          Document PagePage14
                                                                                                                            2 of 8
                                                                                                                                 22


                                                                   1                         the Committee’s powers and duties as set forth in the Bankruptcy Code,
                                                                                             Bankruptcy Rules or other applicable law.
                                                                   2
                                                                               PLEASE TAKE FURTHER NOTICE that subject to the provisions of the Bankruptcy Code,
                                                                   3
                                                                       the Bankruptcy Rules, the Local Bankruptcy Rules, the United States Trustee Guidelines, and this
                                                                   4
                                                                       Court’s rules, DRM requests that its customary hourly rates in effect from time to time be utilized to
                                                                   5
                                                                       reimburse DRM according to its customary reimbursement policies. The attorneys and paralegals who
                                                                   6
                                                                       were primarily responsible for representing the Committee and their standard hourly rates are:
                                                                   7
                                                                                                  Name                   Title                 Hourly Rate
                                                                   8
                                                                                               Carl Dore, Jr.     Managing Shareholder          $410.00
                                                                   9                         Lisa A. Rothberg         Shareholder               $410.00
                                                                                              Zachary McKay           Shareholder               $410.00
                                                                  10                         Anabella Manzano          Paralegal                $145.00
                                                                                               Chrys Hymel             Paralegal                $145.00
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           PLEASE TAKE FURTHER NOTICE that DRM has not received any retainer in connection
                                        LOS ANGELES, CALIFORNIA




                                                                  13   with this case. DRM understands that its compensation in the case is subject to the prior approval of
                                           ATTORNEYS AT LAW




                                                                  14   the Court. No compensation will be paid except upon application to and approval by the Court after
                                                                  15   notice and a hearing in accordance with sections 330 and 331 of the Bankruptcy Code, Bankruptcy
                                                                  16   Rule 2016, and Local Bankruptcy Rule 2016-1.
                                                                  17           PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 2014-1(b), a
                                                                  18   hearing is not required in connection with the Application unless requested by the United States
                                                                  19   Trustee, a party in interest, or otherwise ordered by the Court. Pursuant to Local Bankruptcy Rule
                                                                  20   2014-1(b)(3)(E), any response to the Application and request for hearing must be in the form
                                                                  21   prescribed by Local Bankruptcy Rule 9013-1(f)(1) and must be filed with the Court and served upon
                                                                  22   the Committee, its proposed counsel, and the United States Trustee no later than fourteen days from
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                    2
                                                                       DOCS_LA:326378.1 38336/002
                                                                   Case 9:19-bk-11573-MB            Doc 659
                                                                                                        582 Filed 12/24/19
                                                                                                                  12/04/19 Entered 12/24/19
                                                                                                                                    12/04/19 10:01:01
                                                                                                                                             16:45:18            Desc
                                                                                                    Main
                                                                                                     MainDocument
                                                                                                          Document PagePage15
                                                                                                                            3 of 8
                                                                                                                                 22


                                                                   1   the date of service of this notice. A copy of the Application can be obtained by contacting Beth Dassa,

                                                                   2   Paralegal, Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Boulevard, 13th Floor, Los

                                                                   3   Angeles,     CA     90067,    Telephone:   (310)   277-6910,   Facsimile   (310)   201-0760,     email:

                                                                   4   bdassa@pszjlaw.com.

                                                                   5    Dated:     December 4, 2019                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                   6
                                                                                                                         By   /s/ Maxim B. Litvak
                                                                   7                                                          Attorneys for Official Committee of
                                                                                                                              Unsecured Creditors
                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                     3
                                                                       DOCS_LA:326378.1 38336/002
        Case 9:19-bk-11573-MB                     Doc 659
                                                      582 Filed 12/24/19
                                                                12/04/19 Entered 12/24/19
                                                                                  12/04/19 10:01:01
                                                                                           16:45:18                                     Desc
                                                  Main
                                                   MainDocument
                                                        Document PagePage16
                                                                          4 of 8
                                                                               22
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF FILING OF APPLICATION FOR
APPROVAL OF THE EMPLOYMENT OF DORE ROTHBERG McKAY AS SPECIAL OIL & GAS COUNSEL TO THE
OFFICIAL COMMITTEE OF UNSECURED CREDITORS, EFFECTIVE AS OF NOVEMBER 14, 2019 will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 4, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) December 4, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 4, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

 VIA OVERNIGHT DELIVERY
 Honorable Martin R. Barash
 U.S. Bankruptcy Court
 21041 Burbank Boulevard, Suite 342 / Courtroom 303
 Woodland Hills, CA 91367-6603

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  December 4, 2019               Nancy H. Brown                                                  /s/ Nancy H. Brown
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:326391.3 38336/002
        Case 9:19-bk-11573-MB
                       Doc 659
                           582 Filed 12/24/19
                                     12/04/19 Entered 12/24/19
                                                       12/04/19 10:01:01
                                                                16:45:18                                                            Desc
                        Main
                         MainDocument
                              Document Page
                                          Page17
                                               5 of 8
                                                    22
SERVICE INFORMATION FOR CASE NO. 19-bk-11573-MB

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        William C Beall will@beallandburkhardt.com,                                  Darren L Patrick dpatrick@omm.com, darren-patrick-
         carissa@beallandburkhardt.com                                                 1373@ecf.pacerpro.com
        Alicia Clough aclough@loeb.com,                                              Jeffrey N Pomerantz jpomerantz@pszjlaw.com
         mnielson@loeb.com,ladocket@loeb.com                                          Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
        Marc S Cohen mscohen@loeb.com, klyles@loeb.com                               Mitchell E Rishe mitchell.rishe@doj.ca.gov
        Alec S DiMario alec.dimario@mhllp.com,                                       Sonia Singh ssingh@DanningGill.com,
         debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com                            danninggill@gmail.com,ssingh@ecf.inforuptcy.com
        Karl J Fingerhood karl.fingerhood@usdoj.gov,                                 Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
         efile_ees.enrd@usdoj.gov
                                                                                      Ross Spence ross@snowspencelaw.com,
        H Alexander Fisch Alex.Fisch@doj.ca.gov                                       janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;bri
        Don Fisher dfisher@ptwww.com, tblack@ptwww.com                                ttanyDecoteau@snowspencelaw.com
        Brian D Fittipaldi brian.fittipaldi@usdoj.gov                                Christopher D Sullivan csullivan@diamondmccarthy.com,
        Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu                     mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
        Karen L Grant kgrant@silcom.com                                              Jennifer Taylor jtaylor@omm.com
        Ira S Greene Ira.Greene@lockelord.com                                        John N Tedford jtedford@DanningGill.com,
                                                                                       danninggill@gmail.com;jtedford@ecf.inforuptcy.com
        Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
                                                                                      Salina R Thomas bankruptcy@co.kern.ca.us
        Brian L Holman b.holman@musickpeeler.com
                                                                                      Patricia B Tomasco pattytomasco@quinnemanuel.com,
        Eric P Israel eisrael@DanningGill.com,
                                                                                       barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
         danninggill@gmail.com;eisrael@ecf.inforuptcy.com
                                                                                      Fred Whitaker lshertzer@cwlawyers.com
        Razmig Izakelian razmigizakelian@quinnemanuel.com
                                                                                      William E. Winfield wwinfield@calattys.com, scuevas@calattys.com
        Alan H Katz akatz@lockelord.com
                                                                                      Richard Lee Wynne richard.wynne@hoganlovells.com,
        John C Keith john.keith@doj.ca.gov
                                                                                       tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com
        Jeannie Kim jkim@friedmanspring.com
                                                                                      Emily Young pacerteam@gardencitygroup.com,
        Maxim B Litvak mlitvak@pszjlaw.com                                            rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com                Aaron E de Leest adeleest@DanningGill.com,
        Brian M Metcalf bmetcalf@omm.com                                              danninggill@gmail.com;adeleest@ecf.inforuptcy.com
        David L Osias dosias@allenmatkins.com,
         bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@
         allenmatkins.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:326391.3 38336/002
     Case 9:19-bk-11573-MB                   Doc 659
                                                 582 Filed 12/24/19
                                                           12/04/19 Entered 12/24/19
                                                                             12/04/19 10:01:01
                                                                                      16:45:18                                      Desc
                                             Main
                                              MainDocument
                                                   Document PagePage18
                                                                     6 of 8
                                                                          22
    2. SERVED BY EMAIL

 NAME                                                                        EMAIL
 AKIN GUMP STRAUS HAUER & FELD                                               SDDAVIS@AKINGUMP.COM
 ALLEN MATKINS LECK GAMBLE                                                   JMEEDER@ALLENMATKINS.COM
 ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LLP                              DOSIAS@ALLENMATKINS.COM;MMARINO@ALLENMATKINS.C
                                                                             OM
 ANDREW KURTH LLP                                                            DZDUNKEWICZ@ANDREWSKURTH.COM
 ATTORNEY GENERAL OF CALIFORNIA                                              MICHAEL.ZARRO@DOJ.CA.GOV
 BRIAN CORSON, IN HIS INDIVIDUAL CAPACITY                                    BRIAN@HUBMAC.COM
 CA ATTORNEY GENERAL'S OFFICE                                                PIU@DOJ.CA.GOV
 CALIFORNIA DEPARTMENT OF CONSERVATION                                       SHARON.ARMSTRONG@CONSERVATION.CA.GOV
 CALIFORNIA DEPT. OF FISH & WILDLIFE 5                                       ASKR5@WILDLIFE.CA.GOV
 CALIFORNIA DIVISION OF OIL, GAS &                                           WEBMASTER@CONSERVATION.CA.GOV
 CALIFORNIA EMPLOYMENT DEVELOPMENT DEPT                                      WOTCSUPPORT@EDD.CA.GOV
 CALIFORNIA REGIONAL WATER QUALITY CONTROL BOARD                             CENTRALCOAST@WATERBOARDS.CA.GOV
 CALIFORNIA STATE CONTROLLER                                                 EOINQUIRY@SCO.CA.GOV
 CALIFORNIA STATE LANDS COMMISSION                                           JOHN.KEITH@DOJ.CA.GOV
 CALIFORNIA WATER RESOURCES CONTROL BOARD                                    INFO@WATERBOARDS.CA.GOV
 COLE SCHOTZ P.C.                                                            MWARNER@COLESCHOTZ.COM
 COLORADO DEPT OF PUBLIC HEALTH AND ENVIRONMENT                              CDPHE.INFORMATION@STATE.CO.US
 CONWAY MACKENZIE, INC.                                                      JYOUNG@CONWAYMACKENZIE.COM;DFERTIG@CONWAYMA
                                                                             CKENZIE.COM
 CUMMINS & WHITE, LLP                                                        FWHITAKER@CWLAWYERS.COM;
                                                                             ABOLDUC@CWLAWYERS.COM
 DIAMOND MCCARTHY LLP                                                        ADIAMOND@DIAMONDMCCARTHY.COM
 DIAMOND MCCARTHY LLP                                                        SGIUGLIANO@DIAMONDMCCARTHY.COM
 DIAMOND MCCARTHY LLP                                                        ADIAMOND@DIAMONDMCCARTHY.COM
 EPA REGION 9                                                                R9.INFO@EPA.GOV
 ESCOLLE TENANTS IN COMMON                                                   VMARTINEZ@TWITCHELLANDRICE.COM
 FRIEDMAN & SPRINGWATER LLP                                                  EFRIEDMAN@FRIEDMANSPRING.COM;
                                                                             JKIM@FRIEDMANSPRING.COM
 GANONG LAW                                                                  PHIL@GANONGLAW.COM; NANCY@GANONGLAW.COM
 GIBSON, DUNN & CRUTCHER LLP                                                 OADENDORFF@GIBSONDUNN.COM
 GLR, LLC                                                                    VAB@GRERANGROUP.COM
 HANNA AND MORTON LLP                                                        erenwick@hanmor.com
 HVI CAT CANYON, INC.                                                        RSG@GREKA.COM
 HVI CAT CANYON, INC.                                                        AGD@GREKA.COM
 HVI CAT CANYON, INC.                                                        MEO@GREKA.COM
 LARSEN O'BRIEN LLP                                                          PRIGALI@LARSONOBRIENLAW.COM;
                                                                             SBLEDSOE@LARSONOBRIENLAW.COM;
                                                                             HPARK@LARSONOBRIENLAW.COM;
                                                                             MVASQUEZ@LARSONOBRIENLAW.COM
 LOEB & LOEB LLP                                                             SROSENTHAL@LOEB.COM
 LOEB & LOEB LLP                                                             VRUBINSTEIN@LOEB.COM

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:326391.3 38336/002
     Case 9:19-bk-11573-MB                   Doc 659
                                                 582 Filed 12/24/19
                                                           12/04/19 Entered 12/24/19
                                                                             12/04/19 10:01:01
                                                                                      16:45:18                                      Desc
                                             Main
                                              MainDocument
                                                   Document PagePage19
                                                                     7 of 8
                                                                          22
 NAME                                                                        EMAIL
 MCDOWELL HETHERINGTON LLP                                                   JARROD.MARTIN@MHLLP.COM
 MUSICK, PEELER & GARRETT LLP                                                B.HOLMAN@MUSICKPEELER.COM
 MUSICK, PEELER & GARRETT LLP                                                L.MCAVOY@MUSICKPEELER.COM
 NEW YORK STATE DEPT OF ENVIRONMENTAL CONSERVATION                           CONTACT@DEC.NY.GOV
 O'MELVENY & MYERS LLP                                                       EJONES@OMM.COM
 O'MELVENY & MYERS LLP                                                       DCANTOR@OMM.COM; SINDELICATO@OMM.COM;
                                                                             GSVIRSKY@OMM.COM
 PACHULSKI STANG ZIEHL & JONES LLP                                           SGOLDEN@PSZJLAW.COM;RFEINSTEIN@PSZJLAW.COM
 PACHULSKI STANG ZIEHL & JONES LLP                                           JPOMERANTZ@PSZJLAW.COM;MLITVAK@PSZJLAW.COM
 PACIFIC PETROLEUM CALIFORNIA, INC.                                          JOHN@PPCINC.BIZ
 PG&E                                                                        PGEBANKRUPTCY@PGE.COM;
                                                                             MXTN@PGE.COM;MARCELLUS.TERRY@PGE.COM
 QUINN EMANUEL URQUHART & SULLIVAN, LLP                                      PETERCALAMARI@QUINNEMANUEL.COM
 QUINN EMANUEL URQUHART & SULLIVAN, LLP                                      DEVINVANDERHAHN@QUINNEMANUEL.COM
 QUINN EMANUEL URQUHART & SULLIVAN, LLP                                      RAZMIGIZAKELIAN@QUINNEMANUEL.COM
 ROCHELLE MCCULLOUGH, LLP                                                    KDM@ROMCLAW.COM; STHOMAS@ROMCLAW.COM
 SANTA BARBARA COUNTY P&D                                                    JZORO@CO.SANTA‐BARBARA.CA.US
 SANTA BARBARA COUNTY TREASURER‐TAX COLLECTOR                                SBTAXES@CO.SANTA‐BARBARA.CA.US
 SANTA BARBARA COUNTY TREASURER‐TAX COLLECTOR                                VMCISAA@CO.SANTA‐BARBARA.CA.US
 SHERRILL A. SCHOEPE                                                         S.WETZLER@MUSICKPEELER.COM
 SNOW SPENCE GREEN LLP                                                       ROSS@SNOWSPENCELAW.COM;
                                                                             CAROLYNCAROLLO@SNOWSPENCELAW.COM
 SPENCER FANE LLP                                                            ERICVANHORN@SPENCERFANE.COM
 STATE OF COLORADO ATTORNEY GENERAL                                          ATTORNEY.GENERAL@COAG.GOV
 THE LAW OFFICE OF SUSAN M. WHALEN                                           SUSAN@WHALENATTORNEY.COM
 VICTORY OIL                                                                 SMALLBUSINESSTEAM@WOLTERSKLUWER.COM
 WEIL, GOTSHAL & MANGES LLP                                                  RACHAEL.FOUST@WEIL.COM
 WELTMAN & MOSKOWITZ, LLP                                                    REW@WELTMOSK.COM; MLM@WELTMOSK.COM;
                                                                             AW@WELTMOSK.COM
 WEST COAST WELDING & CONSTR. I                                              MBARBEY@WESTCOASTWELDING.NET
 WILLIAM W. JENNY JR.                                                        CARAMEL@HOTMAIL.COM


3. SERVED VIA U.S. FIRST CLASS MAIL

 ANN JENNY SCHUPP                                 BRUCE S. GELBER                                    CARL DORÉ II
 C/O M H WHITTIER CORP.                           DEPUTY ASST ATTORNEY GENERAL                       DORÉ ROTHBERG McKAY
 1600 HUNTINGTON DRIVE                            ENVIRONMENT & NATURAL RESOURCES                    17171 PARK ROW, SUITE 160
 SOUTH PASADENA, CA 91030                         DIVISION                                           HOUSTON, TX 77084
                                                  950 PENNSYLVANIA AVE
                                                  WASHINGTON, DC 20530
 CALIFORNIA FRANCHISE TAX BOARD                   CALIFORNIA OSHA                                    CALIFORNIA DEPT. OF TOXIC SUBSTANCE
 PO BOX 942857                                    1515 CLAY STREET, SUITE 1901                       CONTROL
 SACRAMENTO, CA 94257‐0500                        OAKLAND, CA 94612                                  (BERKLEY REGIONAL OFFICE)
                                                                                                     700 HEINZ AVENUE SUITE 200
                                                                                                     BERKELEY, CA 94710‐2721

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:326391.3 38336/002
     Case 9:19-bk-11573-MB                   Doc 659
                                                 582 Filed 12/24/19
                                                           12/04/19 Entered 12/24/19
                                                                             12/04/19 10:01:01
                                                                                      16:45:18                                      Desc
                                             Main
                                              MainDocument
                                                   Document PagePage20
                                                                     8 of 8
                                                                          22
 CHARLES C. ALBRIGHT TRUSTEE                      DIANE T. WALKER                                    CALIFORNIA STATE CONTROLLER
 729 WEST 16TH STREET #B8                         748 OCEANVILLE ROAD                                BETTY T. YEE
 COSTA MESA, CA 92627                             STONINGTON, ME 04681‐9714                          TAX ADMINISTRATION SECTION
                                                                                                     PO BOX 942850
                                                                                                     SACRAMENTO, CA 94250‐5880
 HVI CAT CANYON, INC.                             INTERNAL REVENUE SERVICE                           FIRST AMERICAN TITLE INS. COMPANY
 P.O. BOX 5489                                    CENTRALIZED INSOLVENCY OPERATIONS                  TRUSTEE FOR UBS AG LONDON BRANCH
 SANTA MARIA, CA 93456                            PO BOX 7346                                        4380 LA JOLLA VILLAGE DRIVE, STE 110
                                                  PHILADELPHIA, PA 19101‐7346                        SAN DIEGO, CA 92122
 J. P. MORGAN‐CHASE                               NORTHERN CALIFORNIA COLLECTION                     INTERNAL REVENUE SERVICE
 MICHAEL KERNEY                                   SERVICE, INC.                                      (SMALL BUSINESS/SELF‐EMPLOYMENT
 450 WEST 33RD STREET, 15TH FLOOR                 700 LEISURE LANE                                   DIV)
 REF: 030057 NASSAU ASSOC‐SABA                    SACRAMENTO, CA 95815                               5000 ELLIN ROAD
 NEW YORK, NY 10041                                                                                  LANHAM, MD 20706
 STATE OF NEW YORK ATTORNEY                       STONER FAMILY TRUST                                SANTA BARBARA COUNTY ‐APCD
 GENERAL                                          JAMES G. SANFORD TRUSTEE                           AERON ARLIN GENET
 ATTN: LETIA A. JAMES                             100 WEST LIBERTY STREET. SUITE 900                 260 NORTH SAN ANTONIO RD
 DEPT. OF LAW                                     RENO, NV 89501                                     SANTA BARBARA, CA 93110
 THE CAPITOL, 2ND FL
 ALBANY, NY 12224
 UBS AG, LONDON BRANCH                            U.S. ATTORNEY'S OFFICE – SDNY                      U.S. DEPARTMENT OF TRANSPORTATION
 JULIAN GOULD                                     ATTN: ANTHONY SUN, ASST. U.S. ATTY                 1200 NEW JERSEY AVE, SE
 600 WASHINGTON BLVD.                             TAX & BANKRUPTCY UNIT                              WASHINGTON, DC 20590
 STAMFORD, CT 06901                               86 CHAMBERS ST., 3RD FLOOR
                                                  NEW YORK, NY 10007
 WYATT SLOAN‐TRIBE, ESQ.                          OFFICE OF THE U.S. TRUSTEE                         W. J. KENNY CORP.
 OFFICE OF THE ATTORNEY GENERAL                   BRIAN FITTIPALDI                                   C/O ALLFIRST BANKCORP TRUST C/O
 300 S. SPRING STREET, SUITE 1702                 1415 STATE STREET, SUITE 148                       M&T BANK
 LOS ANGELES, CA 90013                            SANTA BARBARA, CA 93101                            ONE M&T PLAZA
                                                                                                     BUFFALO, NY 14203




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:326391.3 38336/002
        Case 9:19-bk-11573-MB                    Doc 659 Filed 12/24/19 Entered 12/24/19 10:01:01                                        Desc
                                                 Main Document     Page 21 of 22

                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                          10100 Santa Monica Boulevard, Suite 1300, Los Angeles, CA 90067


A true and correct copy of the foregoing document entitled: DECLARATION THAT NO PARTY REQUESTED A
HEARING ON MOTION [LBR 9013-1(o)(3)] will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
   12/24/19 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                          Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date)      12/24/19 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

VIA U.S. MAIL
Office of the U.S. Trustee
Brian Fittipaldi
1415 State Street, Suite 148
Santa Barbara, CA 93101
                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)      12/24/19 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA OVERNIGHT DELIVERY
Honorable Martin R. Barash
U.S. Bankruptcy Court
21041 Burbank Boulevard, Suite 342 / Courtroom 303
Woodland Hills, CA 91367-6603
                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  12/24/19                    Nancy H. Brown                                              /s/ Nancy H. Brown
Date                          Printed Name                                                     Signature



           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 3                    F 9013-1.2.NO.REQUEST.HEARING.DEC
DOCS_LA:326685.1 38336/002
                                                                                                                              American LegalNet, Inc.
                                                                                                                              www.FormsWorkFlow.com
         Case 9:19-bk-11573-MB                   Doc 659 Filed 12/24/19 Entered 12/24/19 10:01:01                                        Desc
                                                 Main Document     Page 22 of 22
    SERVICE INFORMATION FOR CASE NO. 19-bk-11573-MB
    1.     TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
        Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
        Marc S Cohen mscohen@loeb.com, klyles@loeb.com
        Alec S DiMario alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com
        Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
        H Alexander Fisch Alex.Fisch@doj.ca.gov
        Don Fisher dfisher@ptwww.com, tblack@ptwww.com
        Brian D Fittipaldi brian.fittipaldi@usdoj.gov
        Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu
        Karen L Grant kgrant@silcom.com
        Ira S Greene Ira.Greene@lockelord.com
        Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
        Brian L Holman b.holman@musickpeeler.com
        Eric P Israel eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
        Razmig Izakelian razmigizakelian@quinnemanuel.com
        Alan H Katz akatz@lockelord.com
        John C Keith john.keith@doj.ca.gov
        Jeannie Kim jkim@friedmanspring.com
        Maxim B Litvak mlitvak@pszjlaw.com
        Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com
        Brian M Metcalf bmetcalf@omm.com
        David L Osias dosias@allenmatkins.com, bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com
        Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
        Jeffrey N Pomerantz jpomerantz@pszjlaw.com
        Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
        Mitchell E Rishe mitchell.rishe@doj.ca.gov
        Sonia Singh ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com
        Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
        Ross Spence ross@snowspencelaw.com, janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
        Christopher D Sullivan csullivan@diamondmccarthy.com, mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
        Jennifer Taylor jtaylor@omm.com
        John N Tedford jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com
        Salina R Thomas bankruptcy@co.kern.ca.us
        Patricia B Tomasco pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
        Fred Whitaker lshertzer@cwlawyers.com
        William E. Winfield wwinfield@calattys.com, scuevas@calattys.com
        Richard Lee Wynne richard.wynne@hoganlovells.com, tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        Aaron E de Leest adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 3                    F 9013-1.2.NO.REQUEST.HEARING.DEC
DOCS_LA:326685.1 38336/002
                                                                                                                              American LegalNet, Inc.
                                                                                                                              www.FormsWorkFlow.com
